Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 16, 19, 73 and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel publication R1-1707340 (‘Remaining system information delivery mechanism’).
Intel teaches the relationship between the NR SS (i.e. synchronization signal block) and the CORESET size in Figure 1 of Page 2, which is used to receive the common downlink control channel PDCCH (see paragraph underneath Figure 1).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A common downlink control channel transmission method (Intel R1-1707340), comprising: 
receiving, by a User Equipment (UE), a target signal from a network side device, which a resource set for transmitting a common downlink control channel is associated with the target signal (Figure 1 on page 2, where the target signal is the NR SS associated with the CORESET size); and 
determining, by the UE, the resource set in accordance with the target signal, and receiving the common downlink control channel from the network side device through the resource set (Paragraph underneath Figure 1, where the common downlink control channel is the PDCCH sent within the CORESET).

2. (Original) The common downlink control channel transmission method according to claim 1, wherein the target signal includes a synchronization signal block (SS block in section 2. Scheduling Details of RMSI on page 1 is a synchronization signal block).

8. (Original) The common downlink control channel transmission method according to claim 2, wherein the configuration information of the resource set is determined through the synchronization signal block and/or predefined in a protocol (The publication predefines “that NR PBCH carry the information for the control resource set (CORESET)” in section 2. Scheduling Details of RMSI on page 1).

9. (Original) The common downlink control channel transmission method according to claim 8, wherein one synchronization signal block corresponds to at least one resource set for transmitting the common downlink control channel, wherein the configuration information is indicated explicitly and/or implicitly through the MIB in the synchronization signal block, or there is a relationship predefined in a protocol between the configuration information and the synchronization signal block (Figure 1 on page 2 provides the predefined relationship between the configuration information and the SS block).

16. (Original) The common downlink control channel transmission method according to claim 1, wherein the target signal is used to configure partial or all contents in the configuration information of the resource set (Figure 1 on page 2, where the target signal is the NR SS which configures the CORESET size).

19. (Original) A common downlink control channel transmission method (Intel R1-1707340), comprising: 
transmitting, by a network side device, a target signal to a UE, a resource set for transmitting a common downlink control channel being associated with the target signal (Figure 1 on page 2, where the target signal is the NR SS associated with the CORESET size); and 
transmitting, by the network side device, the common downlink control channel to the UE through the resource set (Paragraph underneath Figure 1, where the common downlink control channel is the PDCCH sent within the CORESET).

73. (Currently Amended) A user equipment (UE), comprising a processor, a transceiver, a memory, a user interface and a bus interface, wherein the processor is configured to read a program stored in the memory, so as to implement the common downlink control channel transmission method according to claim 1 (NR protocols inherently includes network side devices and user equipments in order to transmit and receive the PBCH and PDCCH channels).

74. A network side device, comprising a processor, a transceiver, a memory, a user interface and a bus interface, wherein the processor is configured to read a program stored in the memory, so as to implement the common downlink control channel transmission method according to claim 19 (NR protocols inherently includes network side devices and user equipments in order to transmit and receive the PBCH and PDCCH channels).



Allowable Subject Matter
Claims 3-7, 10-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the additional features of the claims.  Ma et al. (WO 2021/221922 A1) is subsequent to Applicant’s filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        November 20, 2021